       Case 3:20-cv-00399-DPJ-FKB Document 1 Filed 06/16/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


LARRY MARSHALL                                                           PLAINTIFF

VS.                                                  CIVIL ACTION NO. ____________
                                                                      3:20-cv-399-DPJ-FKB

MAX HUGHES TRUCKING COMPANY                                          DEFENDANTS
OF TROY, INC. AND RANDELL DAVIS

             COMPLAINT WITH DISCOVERY ATTACHED

      COMES NOW, the Plaintiff, Larry Marshall, by and through his attorneys,

and files this Complaint against the Defendants, Max Hughes Trucking Company of

Troy, Inc. (hereinafter “Max Hughes Trucking”) and Randell Davis, and in support

of this suit, Plaintiff would show the following facts:

                                      PARTIES

                                           1.

      Plaintiff, Larry Marshall, is an adult resident citizen of Hinds County,

Mississippi, whose address is 3996 Will O Run, Jackson, MS 39212.

                                           2.

      Defendant, Max Hughes Trucking Company of Troy, Inc., is an Alabama

Company whose principal place of business is located at 135 Farmer Street, Troy,

AL 36079.    Max Hughes Trucking may be served with process of this Court by

service upon its registered agent for service of process, Robert C. Brown, 135

Farmer Street, Troy, AL 36079.
       Case 3:20-cv-00399-DPJ-FKB Document 1 Filed 06/16/20 Page 2 of 6




                                           3.

      Defendant, Randell Davis, is an adult resident citizen of the state of

Alabama, whose residential address is 109 Briar Hill Way, Troy, AL 36079, where

he may be served with process of this Court.

                        JURISDICTION AND VENUE

                                           4.

      This civil action arises out of the negligent, gross negligent and reckless acts

and omissions of Defendants committed in the State of Mississippi against a

resident of the State of Mississippi.

                                           5.

      This Court has in personam jurisdiction over Defendants pursuant to Title 28

U.S.C. §1332 in that the matter in controversy exceeds the sum of $75,000.00,

exclusive of interest and costs, and is between citizens of different states.

                                           6.

      Venue is proper in the United States District for the Southern District of

Mississippi, Northern Division, pursuant to Title 28 U.S.C. §1391, in that the

subject motor vehicle accident occurred within said district.

                                        FACTS

                                           7.

      On or about June 19, 2019, in Mississippi, the Plaintiff was traveling

eastbound on Interstate 20. At the same time Defendant, Randell Davis, was

traveling eastbound on Interstate 20 when he crashed into the vehicle of the
       Case 3:20-cv-00399-DPJ-FKB Document 1 Filed 06/16/20 Page 3 of 6




Plaintiff and caused him great physical pain and injuries and mental anguish.

                                           8.

       While responsible for the management and control of his vehicle, Randell

Davis was careless, negligent, grossly negligent and reckless by crashing into the

vehicle of the Plaintiff.

                                           9.

       At the above mentioned time and place, Randell Davis was employed by or

was the agent of Max Hughes Trucking and was the driver of the truck involved in

the collision on the date and at the time of the subject collision.

                                           10.

       At the above mentioned time and place, Randell Davis was the employee or

agent of Max Hughes Trucking and was acting in the furtherance of the business of

Max Hughes Trucking and within the scope of his employment or agency.

                                           11.

       Defendant, Max Hughes Trucking is liable for the negligent, gross negligent

and reckless acts of its employee or agent, Randell Davis.

                                           12.

      NEGLIGENCE AND GROSS NEGLIGENCE OF RANDELL DAVIS

       Disregarding his duty as a motorist, Randell Davis was guilty of one or more

of the following:

       a.     Failure to operate said vehicle with due care and caution
              for the safety of Larry Marshall;

                                          3
      Case 3:20-cv-00399-DPJ-FKB Document 1 Filed 06/16/20 Page 4 of 6




      b.     Failure to properly control his vehicle;

      c.     Failure to keep a proper look-out and be on the alert;

      d.     Driving at an unreasonable rate of speed;

      e.     Negligently and careless creating a hazardous condition;

      f.     Improperly entering into the lane of the Plaintiff;

      g.     And other negligent acts or omissions of the Defendant.

                NEGLIGENCE AND GROSS NEGLIGENCE
           OF MAX HUGHES TRUCKING COMPANY OF TROY, INC.

                                          13.

      Defendant Max Hughes Trucking, before and at the time of the collision

herein, was guilty of intentional, willful, unlawful, reckless, and/or negligent acts

and/or omissions which include but are not necessarily limited to the following:

      a,     Hiring and retaining Randell Davis;

      a.     Failing to properly train Randell Davis;

      b.     Failing to develop and maintain a fleet management program;

      c.     Violating state and federal laws and regulations as to the operation of
             commercial trucks;

      d.     Failing to develop, implement, and/or enforce reasonable and prudent
             safety policies for the protection and safety of the public;

      e.     Failing to adhere to and abide by federal and state laws and
             regulations in regard to the maximum number of driving hours and
             hours of work for drivers;

      f.     Failing to perform an adequate pre-employment background check
             before hiring Randell Davis;

                                          4
       Case 3:20-cv-00399-DPJ-FKB Document 1 Filed 06/16/20 Page 5 of 6




      h.     Negligent entrustment of its commercial vehicle to Randell Davis; and

      I.     Other acts of negligence.

                                    DAMAGES

                                          14.

      As a direct and proximate result of the concurrent negligent and reckless acts

of Defendants, Max Hughes Trucking and Randell Davis, Larry Marshall suffered

severe injuries.   Plaintiff is entitled to recover damages in an amount to be

assessed by the jury, including but not limited to the following:

      a.     Past and future doctor, hospital, drug and medical bills;

      b.     Mental and emotional distress;

      c.     Past and future physical pain and suffering;

      d.     Past and future wage loss;

      e.     Any other relief which the Court or jury deems just or appropriate

             based upon the circumstances.

                                          15.

      The aforesaid acts and omissions of Defendants, Max Hughes Trucking and

Randell Davis, constitute intentional, willful, unlawful, reckless conduct and wanton

disregard for the rights of Plaintiff, and for other members of the public utilizing

the highways and roads and/or constitute gross negligence and recklessness as to

show a total lack of regard for the rights of Plaintiff and for other members of the



                                          5
       Case 3:20-cv-00399-DPJ-FKB Document 1 Filed 06/16/20 Page 6 of 6




public utilizing the highways and roads which entitles Plaintiff to recover punitive

and exemplary damages against all Defendants in an amount to be assessed by the

Court and/or jury.

                            RELIEF DEMANDED

      WHEREFORE, PREMISES CONSIDERED, Plaintiff demands a judgment

of and from Defendants, Max Hughes Trucking and Randell Davis, jointly and

severally as follows:

      (a)    Actual, compensatory and punitive damages;

      (b)    Pre-judgment and post-judgment interest, and all costs accrued in this
             action; and

      (c)    Any other relief which the Court or jury deems just and appropriate.

                                       RESPECTFULLY SUBMITTED,

                                       LARRY MARSHALL

                                  BY: /s/ Taurean Buchanan
                                      TAUREAN BUCHANAN, MSB #102712

OF COUNSEL:

TAUREAN BUCHANAN, MSB #102712
BUCHANAN LAW, PLLC
P. O. BOX 12274
JACKSON, MS 39236
(601) 918-4345
TBUCHANAN@BUCHANAN.LAW




                                         6
